PER CURIAM.
Appellants, Bob Sherin and Lonny Ohl-fest (collectively “Appellants”), appeal from an Order Denying Initiation of Rule-making. Appellee, Department of Highway Safety and Motor Vehicles (the “Department”), argues that this Court lacks jurisdiction to consider Appellants’ appeal as it was not timely filed. We agree. The order appealed was rendered on July 31, 2012, and the notice of appeal was filed on August 31, 2012. “A timely notice of appeal must be filed within 30 days in order for this court to have jurisdiction; late filing is a defect no one can correct, not even the court.” Hawks v. Walker, 409 So.2d 524, 525 (Fla. 5th DCA 1982); see also State of Fla., Dep’t of Highway Safety & Motor Vehicles v. Joannou, 353 So.2d *392164 (Fla. 3d DCA 1977). Accordingly, the appeal is dismissed.
APPEAL DISMISSED.